Citation Nr: 0606048	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's chronic T-12 and L-1 vertebral compression fracture 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1968 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
post-operative left leg varicose veins and chronic T12 and L1 
vertebral compression fracture residuals.  In April 2002, the 
RO tacitly severed service connection for the veteran's 
chronic T12 and L1 vertebral fracture residuals and 
established service connection for lumbosacral strain 
evaluated as 10 percent disabling in its place.  In January 
2003, the Board determined that additional development of the 
record was needed.  In October 2003, the Board remanded the 
veteran's claims to the RO.  In May 2005, the Board denied an 
increased evaluation for the veteran's post-operative left 
leg varicose veins and remanded the issue of an increased 
evaluation for the veteran's chronic spinal disability to the 
RO for additional action.  

In February 2006, the veteran submitted additional Department 
of Veterans Affairs (VA) treatment records.  The clinical 
documentation does not pertain to the veteran's T12-L1 
compression fracture residuals.  While the veteran did not 
waive his right to the RO's review of the records, such 
referral is not required as they do not constitute pertinent 
evidence to the veteran's appeal.  38 C.F.R. § 20.1304(c) 
(2005).  

The Board notes that service connection was established for 
chronic T12 and L1 vertebral compression fracture residuals 
in June 1973.  In April 2002, the RO determined that "the 
veteran has never been factually shown to have an old 
compression fracture or any limitation of motion of the 
spine," in direct contradiction to the specific findings of 
the Board in its November 1986, July 1988, and September 1995 
decisions.  The RO then tacitly severed service connection 
for chronic T12 and L1 vertebral compression fracture 
residuals under the guise of properly characterizing the 
disability as lumbosacral strain.  In the absence of either 
fraud or the lack of the requisite service or character of 
discharge and given that service connection had been in 
effect for over 19 years, service connection for the 
veteran's chronic T12 and L1 vertebral fracture residuals 
cannot be severed.  38 C.F.R. § 3.957 (2005).  Further, the 
report of a June 2005 VA examination for compensation 
purposes reflects that contemporaneous X-ray studies 
exhibited T12 and L1 vertebral deformities.  Therefore, the 
Board has framed the issue on appeal as entitlement to an 
increased evaluation for the veteran's chronic T12 and L1 
vertebral compression fracture residuals, currently evaluated 
as 10 percent disabling.  

For the reasons and bases addressed below, a 20 percent 
evaluation for the veteran's chronic T12 and L1 vertebral 
fracture residuals is GRANTED.  


FINDINGS OF FACT

1.  The veteran's chronic T12 and L1 vertebral compression 
fracture residuals have been shown to be productive of no 
more than demonstrable T12 and L1 vertebral deformities, 
slight thoracolumbar spine limitation of motion, lumbosacral 
strain, and lumbosacral spine degenerative arthritis.   

2.  The versions of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5291, 5292, 5295 in effect prior to September 26, 2003, are 
more favorable to the veteran's claim than the amended 
versions of the regulations.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
chronic T12 and L1 vertebral compression fracture residuals 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in March 2003, March 2004, and July 
2005 which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The March 2004 
letter specifically asked the veteran to provide VA with any 
evidence or information he had pertinent to his claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


II.  Historical Review

The veteran's service medical records indicate that he was 
seen repeatedly for low back pain.  A November 1970 military 
X-ray study of the spine revealed findings consistent with 
T12 and L1 compression fracture residuals including slight 
wedging of the T12 and L1 vertebral bodies.  The report of an 
April 1973 VA examination for compensation purposes states 
that the veteran was diagnosed with T12 and L1 compression 
fracture residuals.  In June 1973, the RO established service 
connection for chronic T12 and L1 vertebral compression 
fracture residuals and assigned a 10 percent evaluation for 
that disability.  

The report of a May 1983 VA examination for compensation 
purposes notes that the veteran complained of chronic low 
back pain.  The veteran was diagnosed with T12 and L1 
compression fracture residuals with L1 and L2 anterior 
wedging.  In July 1983, the RO increased the evaluation for 
the veteran's chronic T12 and L1 vertebral compression 
fracture residuals from 10 to 20 percent.  

The report of an October 1985 VA examination for compensation 
purposes states that the veteran complained of chronic low 
back pain.  On examination, the veteran exhibited an 
essentially full range of motion of the lumbar spine.  The 
veteran was diagnosed with lumbar spine osteoarthritis and a 
history of lower thoracic spine and upper lumbar spine 
fracture residuals.  In November 1985, the RO reduced the 
evaluation for the veteran's chronic T12 and L1 vertebral 
compression fracture residuals from 20 to 10 percent.  

The report of a March 1986 VA examination for compensation 
purposes conveys that the veteran exhibited a full range of 
motion of the lumbar spine.  Contemporaneous X-ray studies of 
the lumbar spine revealed old L1 wedging.  The veteran was 
diagnosed with old L1 body fracture residuals.  In May 1986, 
the RO reduced the evaluation for the veteran's chronic T12 
and L1 vertebral compression fracture residuals from 10 
percent to noncompensable.  In November 1986, the Board 
restored the 10 percent evaluation for the veteran's chronic 
T12 and L1 vertebral compression fracture residuals.  

In April 2002, the RO tacitly and erroneously severed service 
connection for the veteran's chronic T12 and L1 vertebral 
compression fracture residuals under the guise of properly 
characterizing the disability as lumbosacral strain evaluated 
as 10 percent disabling.  




III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

On and before September 25, 2003, slight limitation of motion 
of the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  A 40 percent evaluation required 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Slight limitation of motion of the 
thoracic segment of the spine warranted a noncompensable 
evaluation.  A 10 percent evaluation required moderate or 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).  
A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  A 20 percent 
evaluation required muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Vertebral fracture residuals with associated spinal cord 
involvement which rendered the veteran bedridden or required 
the use of long leg braces warranted a 100 percent 
evaluation.  Vertebral fracture residuals without associated 
spinal cord involvement which were manifested by abnormal 
mobility requiring the use of a neck brace (jury mast) 
warranted a 60 percent evaluation.  Where the use of a neck 
brace was not required, the vertebral fracture residuals were 
to be evaluated on the basis of the resulting definite 
limitation of motion or muscle spasm with 10 percent to be 
added for demonstrable deformity of a vertebral body.  
Evaluations were not to be 


assigned for more than one spinal segment by reason of 
involvement of the first or last vertebrae of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vertebral fracture residuals, thoracic spine and lumbar 
spine limitation of motion, lumbosacral strain, and other 
spinal and back disorders.  Under the amended rating 
schedule, vertebral fracture residuals, thoracic spine and 
lumbar spine limitation of motion, and lumbosacral strain are 
to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5237 (2005) and the General Rating Formula for Diseases 
and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 20 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires limitation of forward flexion of 
the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation will be assigned for either unfavorable ankylosis 
of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined 


range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a (2005).  

Prior to September 2003 and at the present time, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291, 5292, 5295 (2003) to be more 
favorable to the veteran as they require less specific 
symptoms and are more general than the amended versions of 38 
C.F.R. § 4.71a and provide for an additional evaluation for 
demonstrable deformity of a vertebral body due to fracture.  
Therefore, the Board will review the veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5291, 5292, 5295 (2003).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

At a November 1997 VA examination for compensation purposes, 
the veteran complained of upper lumbar back pain.  On 
examination, the veteran exhibited a lumbar spine range of 
motion of forward flexion to 85 degrees, posterior extension 
to 31 degrees, "tilt" to 35 degrees, bilaterally, rotation 
to the right to 30 degrees, and left rotation to 22 degrees 
and no evidence of painful motion, weakness, or 
fatiguability.  The veteran was diagnosed with a history of 
old T12 and L1 fracture residuals.  The VA examiner commented 
that "we know that compress fracture residuals always heal 
and leave no significant residual."  

At a May 1999 VA examination for compensation purposes, the 
veteran complained of chronic low back pain and morning 
stiffness.  On examination, the veteran exhibited a lumbar 
spine range of motion of forward flexion to 90 degrees, 
posterior extension to 40 degrees, "tilt" to 30 degrees, 
bilaterally, and rotation to 20 degrees, bilaterally, and no 
evidence of muscle spasm, painful motion, weakness, or 
fatiguability.  The veteran was diagnosed with back injury 
residuals.  A June 2004 VA treatment record states that the 
veteran complained of chronic low back pain.  At the June 
2005 VA examination for compensation purposes, the veteran 
complained of chronic low back pain and muscle spasm.  On 
examination of the 


thoracolumbar spine, the veteran exhibited slight scoliosis 
to the right; a partial loss of the lumbar lordotic curve; a 
range of motion of forward flexion to 90 degrees, extension 
to 20 degrees, lateral flexion to 50 degrees, bilaterally, 
and lateral rotation to 50 degrees, bilaterally; and no 
evidence of pain or muscle spasm.  Contemporaneous X-ray 
studies of the lumbosacral spine were reported to reveal 
findings consistent with T11, T12, and L1 vertebral body 
anterior wedging suggestive of post-traumatic changes and 
lumbosacral spine degenerative changes.  The veteran was 
diagnosed with chronic lumbosacral strain and degenerative 
arthritis.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service-connected spinal disability has been shown 
to be manifested by no more than chronic T12 and L1 vertebral 
compression fracture residuals including vertebral deformity; 
slight thoracolumbar spine limitation of motion without 
significant pain or muscle spasm; lumbosacral spine 
degenerative changes; and lumbosacral strain.  Such findings 
merit the assignment of at least a 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 with an added 10 percent for T12 and L1 vertebral 
deformities under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  

While the veteran exhibited T11 vertebral deformity at the 
June 2005 VA examination for compensation purposes of record, 
such abnormality had not been previously identified and 
service connection is currently in effect solely for chronic 
T12 and L1 vertebral compression fracture residuals.  In the 
absence of objective evidence of either vertebral fracture 
residuals with associated spinal cord involvement or without 
associated spinal cord involvement which are manifested by 
abnormal mobility requiring the use of a neck brace, moderate 
thoracic spine limitation of motion, moderate lumbar 
limitation of motion, and/or muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position, the Board finds that a 20 percent 
evaluation and no more is warranted for the veteran's chronic 
T12 and L1 vertebral compression fracture residuals.  




ORDER

A 20 percent evaluation for the veteran's chronic T12 and L1 
vertebral compression fracture residuals is GRANTED subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


